                                                      Exhibit C
           Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 1 of 9
                                                              Ben Dunn                                                      1 (1 - 4)
                                                           Page 1                                                          Page 3
 1        IN THE UNITED STATES DISTRICT COURT                        1   APPEARANCES CONTINUED:
           FOR THE WESTERN DISTRICT OF TEXAS
 2              AUSTIN DIVISION                                      2   ALSO PRESENT:
 3 RICHARD MEYER,        *                                           3     Richard Meyer
    Plaintiff, *                                                           Mark Waid (via telephone)
 4
   VS.         * CIVIL ACTION NO.
                                                                     4     Mark Zaid (via telephone)
 5              1:18-CV-00800-LY                                     5
   MARK WAID,         *
 6  Defendant.     * (Jury Demanded)                                 6
 7                                                                   7
 8                                                                   8
 9           VIDEOTAPED ORAL DEPOSITION                              9
10                    OF                                            10
11                 BEN DUNN                                         11
12               MARCH 6, 2019                                      12
13                                                                  13
14                                                                  14
15         VIDEOTAPED ORAL DEPOSITION of BEN DUNN,                  15
16 produced as a witness on behalf of Plaintiff and duly            16
17 sworn, was taken in the above-styled and numbered cause          17
18 on March 6, 2019, between the hours of 9:58 a.m. and             18
19 11:02 a.m. before Shan Morris Blanchard, Certified               19
20 Shorthand Reporter in and for the State of Texas,                20
21 reported by computerized stenotype machine at the                21
22 offices of Langley & Banack, Inc., 745 E. Mulberry,              22
23 Suite 700, San Antonio, Texas 78212 pursuant to Federal          23
24 Rules and the provisions stated on the record or                 24
25 attached hereto.                                                 25
                                                           Page 2                                                          Page 4
 1                 APPEARANCES                                       1                   INDEX
                                                                                                        PAGE
 2                                                                   2   Stipulations                       1
 3   FOR THE PLAINTIFF:                                              3   Appearances                            2
 4     Mr Daniel H. Byrne                                            4 BEN DUNN
       Fritz, Byrne Head & Gilstrap, PLLC
 5     221 W. 6th Street, Suite 960                                  5 EXAMINATION BY:
       Austin, Texas 78701
 6     Telephone: 512-476-2020                                       6        MR. BYRNE                         5
       Fax: 512-477-5264                                                      MR. PIERCE                        32
 7     Email: dbyrne@fbhg.law                                        7
 8   FOR THE DEFENDANT:                                              8   Reporter's Certificate                 43
 9     Mr. Ryan Pierce                                               9
       Reeves & Brightwell, LLP
10     221 West Sixth Street, Suite 1000                            10                  EXHIBITS
       Austin, Texas 78701
11     Telephone: 512-334-4500                                      11 NO.      DESCRIPTION                         PAGE
       Fax: 512-334-4492
12     Email: rpierce@reevesbrightwell.com                          12 Ex. 8 Screen shot of Twitter announcement            15
13   FOR THE WITNESS:                                               13 Ex. 9 Text message string between Ben Dun
                                                                               and UmbrellaGuy dated June 8 through
                                                                                                                                25
14     Mr. Otto S. Good                                             14         June 12
       Langley & Banack, Inc.
15     745 E. Mulberry, Suite 900                                   15 Ex.      Article entitled, "No Enemy But Peace      34
       San Antonio, Texas 78212                                          10     - Richard Meyer, Antarctic Press, and
16     Telephone: 210-736-6600                                      16         Jawbreakers"
       Fax: 210-735-6889
17     Email: ogood@langleybanack.com                               17
18   WITNESS:                                                       18
19     Ben Dunn                                                     19              TIME USED BY ATTORNEYS
20   CERTIFIED SHORTHAND REPORTER:                                  20        ATTORNEY                 TIME USED
21     Shan Morris Blanchard                                        21    Mr. Daniel H. Byrne
                                                                          Mr. Ryan Pierce
                                                                                                     0 hours 43 minutes
                                                                                                    0 hours 16 minutes
22   VIDEOGRAPHER:                                                  22    Mr. Otto S. Good          0 hours 0 minutes
23     Lawrence Delgado                                             23
24                                                                  24
25                                                                  25

                                                               Lexitas
            Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 2 of 9
                                                              Ben Dunn                                                            2 (5 - 8)
                                                           Page 5                                                                Page 7
 1          (The reading of introductions into the                   1 year which was Mangazine Number 1, M-a-n-g-a-z-i-n-e.
 2 record according to Rule 30(b)(5)(A) was waived by all            2    Q. Mangazine Number 1 --
 3 parties present.)                                                 3    A. Yes, sir.
 4           THE VIDEOGRAPHER: And we're on the                      4    Q. -- was your first book?
 5 record on March the 6th, 2019, at 9:58 a.m.                       5    A. Yep.
 6          BEN DUNN, the witness, being duly cautioned              6    Q. Okay. Have you ever been deposed before?
 7 and sworn to tell the truth, the whole truth and                  7    A. What does that mean exactly?
 8 nothing but the truth, testified as follows:                      8    Q. Have you ever been in a situation like this
 9          (Time: 9:58 a.m.)                                        9 where you have a lawyer answer -- asking you questions
10                 EXAMINATION                                      10 under oath?
11 BY MR. BYRNE:                                                    11    A. Yes.
12    Q. Would you state your name for the record,                  12    Q. How many times?
13 please?                                                          13    A. Once.
14    A. Ben Dunn.                                                  14    Q. Okay. Well, you understand this -- that you're
15           MR. PIERCE: Dan, do you want to cover                  15 obligated to tell the truth the same as you would as if
16 the preliminary things we talked about?                          16 you're live in court in front of a judge?
17           MR. BYRNE: Sure. Go ahead.                             17    A. Yes, sir.
18           MR. PIERCE: Plaintiff's counsel and                    18    Q. And the only trick, I guess, I'd say is I have
19 defendant's counsel have agreed that objection to form           19 a tendency to slow down toward the end of my questions
20 will be sufficient to preserve objections relating to            20 before I finish them so --
21 form-related objections and that the parties will --             21    A. Sure.
22 will have any -- will have a running objection to                22    Q. -- try not the jump in and the court reporter
23 questions that go beyond the Court's order regarding             23 will have an easier job.
24 jurisdictional discovery.                                        24    A. Yes, sir.
25           MR. BYRNE: And scope just generally,                   25    Q. So you've been in the comics industry for --
                                                           Page 6                                                                Page 8
 1 yes. Okay. Those are agreed.                                      1 I'm going to do the math here -- 35 years or so?
 2                                                                   2    A. Yes, sir.
 3                                                                   3    Q. And where -- when you founded Antarctic Press
 4                                                                   4 was your brother all -- always involved?
 5                                                                   5    A. No.
 6                                                                   6    Q. When did -- when did your -- and what's your
 7                                                                   7 brother's name?
 8                                                                   8    A. Joeming Dunn.
 9                                                                   9    Q. Okay. Does he go by "Joe" sometimes?
10                                                                  10    A. Yes, that's his shortened name.
11                                                                  11    Q. His nickname?
12    A. Yes, sir.                                                  12    A. Uh-huh, yes, sir.
13    Q. How long have you lived there?                             13    Q. And when did -- when did Joe become involved
14    A. I've lived there since February of the year                14 with Antarctic Press?
15 before, 2017.                                                    15    A. Oh, he became involved in 1989.
16    Q. Okay. What is your connection to Antarctic                 16    Q. And prior to that, did you own the company?
17 Press?                                                           17    A. Yes.
18    A. I was the founder of the company. I currently              18    Q. And did you sell it to your brother in 1989?
19 freelance with the company and I'm the brother of the            19    A. No, he was my financial advisor. He helped run
20 owner.                                                           20 the company by doing various things and just generally
21    Q. Okay. What -- tell me about the founding of                21 mostly moral support and advisor.
22 Antarctic Press. When -- when was it founded?                    22    Q. Okay. How long did you maintain ownership in
23    A. It was founded in 1985 sometime. I think it                23 the company?
24 was in the fall. I'm not quite sure, and we started              24    A. Until about 2001.
25 our -- we started sunsetting our first book in that              25    Q. Were you the sole owner until 2001?
                                                               Lexitas
           Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 3 of 9
                                                            Ben Dunn                                                       5 (17 - 20)
                                                        Page 17                                                            Page 19
 1    A. -- yes. It was a coincidence.                             1 retaliation, you know, since the announcement, he began
 2    Q. Were you privy to any communications once this            2 to tell me that he had never experienced such vitriol
 3 announcement was made that were angry or threatening            3 before, you know, on any book that -- I mean, we've
 4 toward Antarctic Press?                                         4 done controversial books in the past and we've had our
 5    A. No, I was not --                                          5 share of detractors, but this was nothing we'd ever --
 6           MR. PIERCE: Objection, form.                          6 or at least I've never experienced before. So I can
 7           THE WITNESS: Oh, I'm sorry.                           7 only say what my brother must have experienced since he
 8           MR. PIERCE: It's okay. No, you can                    8 didn't want to show me the things he's been -- was
 9 answer.                                                         9 getting, but he told me he was not -- was -- it was
10    A. No, I was not privy to any communications. My            10 not what you -- nice. It was not very nice.
11 brother would not show me anything.                            11    Q. (BY MR. BYRNE) All right. And on -- on May
12    Q. (BY MR. BYRNE) Okay. Prior to the phone call             12 11th of 2018 there was -- were you -- which is the day
13 in question, which we'll get to in a minute, what              13 of the phone call.
14 kind -- what -- what you do remember about                     14    A. Yes.
15 conversations you had with your brother or with other          15    Q. Were you in the Antarctic Press offices?
16 people at Antarctic Press about the decision to                16    A. No, we were at my brother's residence.
17 publish Jawbreakers?                                           17    Q. Okay. And were you there with your brother?
18    A. All right. Well, prior to the phone call,                18    A. I was there with my brother but not in the same
19 we -- he started getting emails and posts when -- once         19 room as the phone call.
20 the announcement was made that seemed very hostile             20    Q. Okay.
21 toward the announcement. And someone had either                21    A. I was in the next room.
22 forwarded to him or told him that there was a -- either        22    Q. Okay. Were you there when the phone call came
23 a Facebook post of a bunch of retailers who were               23 in?
24 deciding they weren't going to carry the book because          24    A. I was there when the phone call came in.
25 of their animosity toward the creator of -- of                 25    Q. And was the phone call -- well, let me ask you
                                                        Page 18                                                             Page 20
 1 Jawbreakers. So at first, we did not take this                  1 this. Was -- was the phone call -- do you remember the
 2 seriously because it didn't occur to us that this was           2 sequence of events -- let me withdraw that question.
 3 something would -- needed to be taken, you know,                3 Do you remember the sequence of events leading up to
 4 seriously, and because we -- in the 30 years we've been         4 the phone call? For example, do you remember whether
 5 in business, we've never encountered anything of this           5 there was a call made to the Antarctic Press offices or
 6 magnitude before.                                               6 whether -- who -- who initiated this communication is
 7    Q. Was the -- was there any discussion that you              7 what I'm trying to find out.
 8 had with your brother or the other Antarctic Press              8    A. I'm not aware of any prior communication. I do
 9 folks about whether this would be a good thing for the          9 know that I was in the -- my brother's residence in the
10 company?                                                       10 main living room when he got a phone call on his -- I
11    A. Well --                                                  11 believe it was his cellphone, and he said he had to
12           MR. PIERCE: Object, form.                            12 take it because it was from Mark Waid and --
13    Q. (BY MR. BYRNE) Let me -- let me rephrase.                13    Q. Do you know whether he dialed out to return a
14    A. Okay.                                                    14 message from Mr. Waid or whether the -- the -- the call
15    Q. Is -- was there any discussion that you had              15 was incoming?
16 your brother or others at Antarctic Press about whether        16    A. I -- I don't know. I -- I believe he got it
17 the publication of Jawbreakers would be a good thing           17 and he said he had to take it, so he went to another
18 for the company?                                               18 room and he closed the door, and either he continued
19           MR. PIERCE: Object, form.                            19 the phone call on his cellphone or he transferred to
20    A. I was aware of the Kickstarter -- I mean, not            20 a -- a -- I'm not sure.
21 the Kickstarter -- I -- Indiegogo campaign, and I was          21    Q. Prior -- prior to that phone call, whether it
22 following it so I knew it was doing quite well. So I,          22 was initiated -- whoever it was initiated by?
23 in my mind, translated that it would do very well for          23    A. Uh-huh.
24 AP as well. You know, and Joe, you know, thought the           24    Q. Was the -- was it -- what was your
25 same thing. But once he started getting hostile                25 understanding as to whether Antarctic Press was still

                                                             Lexitas
            Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 4 of 9
                                                              Ben Dunn                                                        6 (21 - 24)
                                                          Page 21                                                             Page 23
 1 planning to publish Jawbreakers at that time?                     1 cancel the -- cancel the book.
 2            MR. PIERCE: Form.                                      2    Q. And do you know whether it was that same day or
 3    A. Yeah, as far as I knew it was -- I'm sorry --               3 another day?
 4 as far as I knew, nothing had changed, even up to that            4    A. I believe it was the next. It was either later
 5 phone call. There was no reason for me to believe                 5 that day or the next day. I -- I can't recollect
 6 otherwise.                                                        6 exactly the time.
 7    Q. (BY MR. BYRNE) Okay. So you -- you were not                 7    Q. Okay. I'm just going to ask you to glance
 8 privy to either side of the conversation that took                8 quickly through Exhibit 7 to the depositions in this
 9 place between your brother and Mr. Waid; correct?                 9 case?
10    A. No, but had I known, I probably would have                 10            MR. PIERCE: Do you have an extra copy?
11 ingratiated myself, but I thought it was just another            11            MR. BYRNE: Yeah, I do.
12 business call.                                                   12            MR. PIERCE: My apologies.
13    Q. Okay. Did you hear any muffled sounds or any               13    Q. (BY MR. BYRNE) And -- and I'll just give you
14 tone of the conversation that was taking place in the            14 this -- I -- I might -- I -- I really want you to
15 other room?                                                      15 confirm that even though that has "Ben" at the top,
16    A. No, I didn't hear anything.                                16 that -- that this is not -- whether this is a
17    Q. Okay. And what -- what happened next after the             17 conversation with you or with your brother, a text
18 call was --                                                      18 conversation.
19    A. After the call was over, I could tell my                   19    A. Uh-huh.
20 brother was not -- was not -- was visibly upset. I               20            MR. PIERCE: Dan, I think I have a copy.
21 wouldn't say he was shaking or anything, but I could             21    A. I -- I don't remember this, but I -- it's
22 tell that whatever transpired was not something                  22 possible I did this.
23 positive because otherwise he would have told me                 23            MR. BYRNE: Here it is.
24 immediately what the phone call was about and what it 24                       MR. PIERCE: Thank you very much.
25 pertained to, but he didn't say anything about the               25    A. Okay. What did -- what did you need to know
                                                          Page 22                                                             Page 24
 1 phone call to me at all.                                          1 about that one?
 2    Q. So that -- that evening he didn't share                     2    Q. (BY MR. BYRNE) Well, I'll -- I'll just say
 3 anything about the phone call?                                    3 this. Does this look familiar to you?
 4    A. Well, later on -- no, he didn't share anything              4    A. It does somewhat, yes.
 5 about the phone call immediately afterwards. Okay.                5    Q. Does your wife's family have a family reunion
 6 And then later, maybe an hour or two, he said he may --           6 in Temple on Memorial Day in 2018?
 7 he had to re -- maybe had to reconsider publishing the            7    A. Yes.
 8 book and -- Jawbreakers. And I asked him, "Well, why?             8    Q. That's your wife?
 9 You know, why would you want to do that?" He says,                9    A. Not my wife. My brother's wife.
10 "Well, I" -- I believe he told me that he could not              10    Q. Okay. And you didn't have any conversations
11 bear the -- the overwhelming negative responses he was           11 with Mark Waid on May 11th?
12 getting at that time, and I -- I -- I basically just             12    A. No, did not have any conversation with him.
13 told him, you know, "You -- you're the -- you're the             13    Q. After the decision was announced by Antarctic
14 boss of the company. You have to make that decision.             14 Press to discontinue the publication of Jawbreakers,
15 You know, I -- I'm against it, but you have to make              15 what's the next substantive interaction you recall
16 that final choice because it's your company."                    16 having with your brother or anybody else at Atlantic
17    Q. Okay. And did you have any more conversations              17 Press concerning Jawbreakers or the Jawbreakers
18 that day about his decision?                                     18 decision?
19    A. No, he refused to talk about it, so I didn't               19    A. Not much really. We -- I -- I told him I would
20 bring it up.                                                     20 support whatever decision he would make, of course, you
21    Q. Okay. And do you recall when the decision was              21 know, he's my brother. So I wanted to make sure that
22 announced about not following through on publication?            22 he -- I had his back, you know, as far as whatever
23    A. Um, he -- I had learned of the -- of the                   23 decision he made. I -- you know, I -- I didn't want
24 announcement the same as everybody else on the day that 24 him to think that his decision was an error in any way,
25 AP made the official announcement that they had to               25 because, you know, he knew the consequences of it, and

                                                               Lexitas
 10/30/2018
                      Case 1:18-cv-00800-LY    Document 23-3 Filed 04/12/19 Page 5 of 9
                                       No Enemy But Peace Richard Meyer, Antarctic Press, and Jawbreakers
                                                                      -




                                                                                                    i CGC
                                                                                                    ~
        *HOME                 5' COMICS              113 FILM               E TV   CID GAMES         j COLLECTIBLES

                                                               t   POP CULTURE


                                                                          MENU




      Q SUBMIT TIP                                   IN CONTACT                         CG INSIDER]

       Search


     Home >> BC Network            >>   Recent Updates        >>   No Enemy But Peace   -   Richard Meyer, Antarctic
     Press, and Jawbreakers



    No Enemy But Peace Richard                                                     —




    Meyer, Antarctic Press, and
    Jawbreakers
    Posted by Rich Johnston May 13, 2018 i 710 Comments



    We first covered one of Richard Meyer's Kickstarter projects back in 2012 on Bleeding Cool
    when he was a writer and artist struggling to work professionally in the comics industry. The
    project, called No Enemy But Peace seemed to go well enough, raising almost $4000 from
    over a hundred people.


    Meyer's latest crowdfunded comic project was on IndieGoGo. Jawbreakers, is a military
    superhero comic to be drawn by well-known comic book artist Jon Maim, with covers


https://www.bleedingcooLcom!201 8/05/13/no-enemy-but-peace-richard-meyer!                                              1/39
10/30/2018
                       Case 1:18-cv-00800-LY    Document 23-3 Filed 04/12/19 Page 6 of 9
                                       No Enemy But Peace - Richard Meyer, Antarctic Press, and Jawbreakers




                              Antarctic Press I Comics And Chill                              Follow
                              @AntarctcPress



                 FACTS: Mark Wald put a call in to our office.
                 Staff took a message and told Mr. Wald our
                 publisher would be informed. Nobody at AP
                 contacted @CBCebulski or @Marvel nor felt
                 threatened in any way by Mr. Waid's call. We
                 have not been bullied into a decision by any
                 comics pro.
                 10:52 PM - 12 May 2018


                 107 Retweets 275 Likes


                  0     301       U     107        c:    275        tt


    As for the allegations of intimidation, threats, and coercion, I asked Waid what happened. He
    told me:



         When 1 heard that fans and creators were coming down on the AP
         publisher for doing business with Meyer, I gave him a call. I'd met him
         before. He seemed like a good guy, and something didn't jibe; I was
         surprised that he'd want to get in bed with someone whose idea of
         marketing was to ask his fans to put together a list of stores that chose
         not to carry his book and to then circulate that list along with the full
         names, first and last, of the stores' employees and their phone numbers
         for ease of targeting and harassment. (No store "owes" it to customers to
         carry every comic. No store carries every comic. Stores pick and choose
         what they wish to sell based on what they think their customers will
         support and, to some degree, on their own personal feelings about the
         subject matter, the publisher's track record, and other factors-including,
         sometimes, whether or not they want to put money into the pocket of a
https:I/www.bleedirigcool.com/201 8/05/13/no-enemy-but-peace-richard-meyer!                                   13/39
                    Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 7 of 9
10/3012018                                       No Enemy But Peace - Richard Meyer, Antarctic Press, and Jawbreakers


         creator or creators who publicly refer to women in comics as
         "cumbuckets" or trans gender creators as "men in wigs.") Don't be fooled,
         by the way-making that list wasn't about selling comics or helping or
         healing the industry-for that, like Mark Millar does, you'd be supportive
         and circulate a list of stores that DO carry your books. This was flat-out
         about punishing and harassing and intimidating the stores who didn't
         carry his book. "Nice store y'got here. Be a shame if there was allasudden
         a buncha one-star reviews on Yelp and Google..." C'mon. Why else would
         you make sure a list existed and was circulated that carried the personal
         information of not the owners but their employees? Would it be cool with
         you if, because I didn't like the way your boss does business, I phoned you
         directly to complain rather than him? Of course not.


        So. I called the publisher, who I knew to be a good guy, because /
        suspected there was more to this than "Yes, sign us up to make money for
        the transphobe" and there was. He's a busy man who has a full-time day
        Job as well as a publishing house, and hes not much for social media, so
         it never occurred to him to vet the creators. Why would it? That's an
         honest mistake to make-as a publisher myself, if! see work I like and
         want to publish, it doesn't automatically occur to me to just, by the way,
         make sure the creator is a decent human being (but apparently it ought
         to-lesson learned). 1 phoned him out of legitimate concern to warn him
         that there seemed to be a lot of anger directed at him by fans unhappy
         that he'd so openly embrace someone whose entire reputation was based
         on harassment and preaching intolerance and bigotry. Not "warn" him like
         "Hey, if you know what's good for you, I'm just sayin'..." - warn him, as
         someone who has respect for him, that he may not realize who he'd
         gotten in bed with.

         As it turns out, he was way ahead of me on this. It's not my place to speak
         for him, but he was appalled that stores-the stores he makes his living
         selling to-were getting harassed. He'd learned an awful lot about his new

https:/Iwww.bleedingcool.com/201 8/05/1 3/no-enemy-but-peace-richard-meyer/                                             14/39
10/30/2018
                       Case 1:18-cv-00800-LY     Document 23-3 Filed 04/12/19 Page 8 of 9
                                        No Enemy But Peace - Richard Meyer, Antarctic Press, and Jawbreakers

          partner in the previous 24 hours. He and / had agood, productive
          conversation, listening to one another, disagreeing on some philosophical
          points but agreeing on others. Again, by his request, I'm not really at
          liberty to go into detail about the conversation other than to make clear
          that (a) he'd pretty much come to his conclusions about what to do long
          before he and I talked, and (b) he'll back me up when / report that at no
          time did I ask him not to publish the book or ask him not to affiliate with
          its creators. (I don't have any more right to bully someone into not
          publishing a comic than they have the right to bully my publishers.) My
         purpose in calling was to discuss, as we did, the potential fallout and how
         to navigate it. I offered to, once the dust settles, conduct an interview with
         him for publication where we can talk about the choices he's made here
         and the thinking behind them-they're pretty interesting, particularly when
         it comes to the difficulty in separating the artist from the art, and I think
         it'd be terrifically informative.


         From my point of view, I think the publisher clearly had no idea what kind
         of a man he was helping to enrich, and I'm genuinely impressed that, now
         knowing what he knows, he's taken a stand even though he's in a no-win
         situation where he can piss off either his longtime customers and
         creators or a small but loud lynch mob that embraces doxxing and
         harassment as a marketing strategy


    In the light of the cancellation, Richard posted:




https://www.bleedingcool .com/201 8/05/13/no-enemy-but-peace-richard-meyer!                                    15/39
                     Case 1:18-cv-00800-LY Document 23-3 Filed 04/12/19 Page 9 of 9
10/30/2018                                        No Enemy But Peace - Richard Meyer, Antarctic Press, and Jawbreakers




                 0           Diversity & Comics
                              ®R Divers
                                                                                                                  Follow



                  Please don't send any negative messages or
                  energy toward @AntarcticPress

                  They did what they had to do after enduring
                  a vicious wave of bullying from SJW Comic
                  Book Pros that was led by Mark Wald.
                                                JAWBREAKERS- LOST SOULS graphic novel
                                                A team of ex-superneroes attempt to save a monster from a
                                                vicious warlord who wants to exploit it!
                                                nthegugocom




                  6:08 AM - 12 May 2018


                  116 Retweets 468 Likes



    But it didn't seem to work. As to the targeted stores, I asked John Hendrick of Big Bang
    Comics in Dublin, whose store first tweeted out that they wouldn't be carrying the comic,
    while letting any customers discover other stores that might.




         ,j Big Bang Comics
         SJ TheBigBang_

        We are choosing not to stock the upcoming @AntarcticPress comic
        JAWBREAKERS

        Please check 'omicshoplocator.comIHomeI1/1 /57I575 for an
        alternate local retailer.
         2:45 PM - May 10, 2018

                                     There's A Lot to See and Do at Your Local Comi...
                                     comicshoplocatorcorn


https://www.bleedingcool.com/201 8/05/1 3/no.-enemy-but-peace-richard-meyer/                                               16/39
